Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details as described in the specification. Specifically, Figs 1-9 are a flow-chart without any written descriptions of the boxes, just the numbers of steps. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mielekamp et al. (US 20100296623 A1) in view of Nielsen et al. (WO 2020/260671 A1).

Regarding claim 1, Mielekamp et al. teach the method comprising: reconstructing the first three-dimensional computed tomography dataset from a plurality of two-dimensional X-ray projection images recorded with different acquisition geometries from an examination object by a medical X-ray device (see Abstract, para [0002]; “wherein a series of two-dimensional (2D) projection datasets of the object under examination is acquired at various projection angles and a three-dimensional (3D) representation of the object under examination is reconstructed based on the acquired 2D projection datasets”); applying a method for reducing artifacts to the first three-dimensional computed tomography dataset to generate an artifact-reduced image dataset (see para [0066]; “In step S4 there is performed a reconstruction procedure. Thereby, a 3D representation of the object under examination is reconstructed based on the acquired 2D projection datasets. The reconstruction procedure may be carried out by arbitrary known algorithm such as filtered back projection algorithms, which are commonly known in the field of 3D image processing. However, also so-called iterative reconstruction procedures may be used, which provide the advantage that clear 3D reconstructions can be obtained even if the 2D projection datasets the reconstruction is based on comprise a comparatively big signal to noise ratio. A big signal to noise ratio typically is existent if the 2D projection datasets are acquired with a small radiation dose” implies filtered back projection algorithms reduce artifacts). However, Mielekamp et al. does not teach as further claimed, but
Nielsen teaches a method for providing an evaluation dataset from a first medical three- dimensional computed tomography dataset (see page 7, paragraph 14; “It is intended to provide a trained medical professional with complementary information for the evaluation and assessment of MR images and to aid the trained medical professional in determining the appropriate additional MR sequences for diagnosis and determining prioritized workflows” see also page 4, last paragraph: “the first and/or second image scan data comprises one or more 2D and/or 3D images of the selected body part of the subject”), identifying one or more stroke indications from the artifact-reduced image dataset (see page 16, paragraph 5; “the one or more quantitative indicators may provide an indication of one or more of: Flaemorrhage; Microhaemorrhage; or infarct, in which case a suitable notification may indicate to a medical professional the probable presence of stroke in the subject and the medical professional can then make a diagnosis of the condition and the treatment required”); creating an evaluation dataset by applying a method for evaluating a manifestation of the identified stroke indications to the artifact-reduced image dataset; and providing the evaluation dataset (see page 7, paragraph 14; “Users need to use the provided tools for validation of candidate findings. It is intended to provide a trained medical professional with complementary information for the evaluation and assessment of MR images and to aid the trained medical professional in determining the appropriate additional MR sequences for diagnosis and determining prioritized workflows”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the invention to incorporate the teachings as taught by Nielsen et al. in order to provide an indication to the medical professional regarding whether any, and what, further scans are recommended (see page 7, paragraph 14)
Regarding claim 3, the rejection of claim 1 is incorporated herein.
Mielekamp et al. in the combination further teach wherein the method for reducing artifacts includes at least one of registering the two-dimensional X-ray projection images to one another (see para [0068; “In step S6 an image registration is carried out. Thereby, one of the generated 2D images, which has been obtained at the same viewing angle as a forthcoming display of the 3D representation of the object, is aligned with the corresponding 3D image”), applying a filter for noise reduction, or applying a filter for motion correction (see para [0047]; “The processing of the 2D images may comprise applying different coloring, changing the contrast, changing the brightness, applying a feature enhancement procedure, applying an edge enhancement procedure and/or reducing the noise separately for image pixels located within the first region and for image pixels located within the second region”).  
Regarding claim 19, this claim recites the system implementing the method of claim 1. According, the rejection analysis of claim 1 is equally applicable here.
Regarding claim 20, this claim recites the system implementing the method of claim 1. According, the rejection analysis of claim 1 is equally applicable here. see also para [0050]; “there is provided a computer-readable medium on which there is stored a computer program for displaying images of an object under examination, in particular for displaying medical X-ray images of a patient under examination. The computer program, when being executed by a data processor, is adapted for performing exemplary embodiments of the above-described method” of Mielekamp.


Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mielekamp et al.  in view of Nielsen et al. as applied in claims above, and further in view of Goyal (US 20160157800 A1). 

Regarding claim 2, the rejection of claim 1 is incorporated herein. The combination of Mielekamp et al. and Nielsen et al. as a whole does not teach as further, but
Goyal teaches further comprising: creating a three-dimensional thrombus image from the artifact-reduced image dataset, the evaluation dataset, or the artifact-reduced image dataset or the evaluation dataset; and providing the three-dimensional thrombus image (see also para [0019]; “The CT scan includes conducting an x-ray scan of the patient together with a computerized analysis of the x-ray data collected. More specifically, as is known, during a CT scan, beams of x-rays are emitted from a rotating device through the area of interest in the patient's body from several different angles to receivers located on the opposite sides of the body. The received data is used to create projection images, which are then assembled by computer into a two or a three-dimensional picture of the area being studied. More specifically, the computer receives the x-ray information and uses it to create multiple individual images or slices which are displayed to the physician for examination” see also para [0080]; “enabling a user to mark a proximal end area of a suspected blood clot/thrombus within at least one image of at least one phase of images; enabling a user to mark a distal end area of a suspected blood clot/thrombus within at least one image of a later phase of images; calculating and displayed a blood clot/thrombus volume based on the proximal and distal end areas”); wherein a thrombus is identified as a stroke symptom of the one or more stroke indications (see para [0045]; “there has also been a need for systems and methods that enable the identification and quantification of parameters about the blood clot/thrombus causing an ischemic stroke” see also para [0084]; “the invention provides a method of analyzing an amount of affected tissue in a patient diagnosed as potentially suffering an ischemic stroke, the method for quantifying an amount of brain tissue that may have been affected by an ischemic stroke”): wherein the creation of the three-dimensional thrombus image includes segmentation of the thrombus from the artifact-reduced image dataset, the evaluation dataset, or the artifact-reduced image dataset and the evaluation dataset (see para [0179]; “In case of a proximal M2 MCA segment occlusion, the same scoring template is used either in the anterior or in the posterior MCA regions depending on whether a dominant anterior or posterior M2 segment is occluded”).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the invention to incorporate the teachings as taught by Goyal in order endovascular surgeon to know the exact length of the clot understand more about the nature of the clot causing the stroke (see para [0045]).

Claim(s) 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mielekamp et al.  in view of Nielsen et al. as applied in claims above, and further in view of Choi (US 20200013163 A1).

Regarding claim 5, the rejection of claim 1 is incorporated herein. The combination of Mielekamp et al. and Nielsen et al. as a whole does not teach as further, but
Choi teach wherein identifying stroke indications is based on artificial intelligence (see para [0128]; “The method includes applying artificial intelligence algorithms to the determined features to determine if the disease is present in the vasculature”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the invention to incorporate the teachings as taught by Choi in order to determine if the disease is present in the vasculature based on vascular features (see para [0128]).
Regarding claim 6, the rejection of claim 1 is incorporated herein.
Choi in the combination further teach wherein creating the evaluation dataset is based on artificial intelligence (see para [0069]; “Artificial intelligence algorithms are then applied to detect, predict, diagnose, determine prognosis, monitor, or stage disease. The artificial intelligence algorithms may include but are not limited to machine learning algorithms. The disease may be cancer, stroke, transient ischemic attack, diabetes, atherosclerosis, hypertensive heart disease, aneurysms, peripheral artery disease, pulmonary embolisms, or vascular dementia”). 
Regarding claim 8, the rejection of claim 1 is incorporated herein.
Choi in the combination further teach wherein output data of the manifestation of the identified stroke indications includes a prognosis, a workflow note, or the prognosis and the workflow note (see para [0070]; “Referring now to FIG. 1, it is a flow diagram of a process 100 for detecting, predicting, diagnosing, determining prognosis, monitoring, and staging disease in vasculature”).  

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mielekamp et al.  and Nielsen et al. in view of Choi as applied in claims above, and further in view of Goyal (US 20160157800 A1). 

Regarding claim 7, the rejection of claim 6 is incorporated herein.
Mielekamp et al. in the combination further teach wherein input data of the method for evaluating the identified stroke indications is based on the artifact-reduced image dataset (see para [0066]; “In step S4 there is performed a reconstruction procedure. Thereby, a 3D representation of the object under examination is reconstructed based on the acquired 2D projection datasets. The reconstruction procedure may be carried out by arbitrary known algorithm such as filtered back projection algorithms, which are commonly known in the field of 3D image processing. However, also so-called iterative reconstruction procedures may be used, which provide the advantage that clear 3D reconstructions can be obtained even if the 2D projection datasets the reconstruction is based on comprise a comparatively big signal to noise ratio. A big signal to noise ratio typically is existent if the 2D projection datasets are acquired with a small radiation dose”). However, the combination of Mielekamp et al., Nielsen et al. and Choi as a whole does not teach as further, but
 Goyal teach wherein a thrombus is identified as a stroke symptom (see para [0045]; “there has also been a need for systems and methods that enable the identification and quantification of parameters about the blood clot/thrombus causing an ischemic stroke”), and at least one tissue parameter of the thrombus, wherein the at least one tissue parameter of the thrombus is determined independently of the first three-dimensional computed tomography dataset (see para [0125]; “method of deriving information about the location and properties of a blood clot/thrombus is provided wherein the method further comprising the steps of: enabling a user to mark a proximal end position of a suspected blood clot within at least one image of at least one phase of images; enabling a user to mark a distal end position of a suspected blood clot within at least one image of a later phase of images; and calculating and displayed a blood clot length based on the proximal and distal positions”).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the invention to incorporate the teachings as taught by Goyal in order endovascular surgeon to know the exact length of the clot understand more about the nature of the clot causing the stroke (see para [0125]).

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mielekamp et al.  in view of Nielsen et al. as applied in claims above, and further in view of Kaufman et al. (US 20070206008 A1).
Regarding claim 4, the rejection of claim 1 is incorporated herein. The combination of Mielekamp et al. and Nielsen et al. as a whole does not teach as further, but
Kaufman et al. teach wherein the method for reducing artifacts comprises: creating a three-dimensional auxiliary dataset by undersampling the first three- dimensional computed tomography dataset (see Fig. 18, para [0226]; “The first method is undersampling (FIG. 18A), in which rays 160 are cast, from a predefined viewpoint 162, so that the sampling rate at the front of the volume 164 is appropriate for the desired image quality”); determining a slice along each of the two spatial directions of the three- dimensional auxiliary dataset (see Fig. 16-17, para [0515]; “To achieve spatial coherence, a set of rays are grouped together based on a regular 3D spatial partitioning. The group of rays are then processed one grid cell at a time or in parallel on multiple processing elements (PEs) similar too ray tracing of large geometric scenes. The rays consist of a data structure containing a start point, a direction, a partially composited color and opacity, and a final image destination. That is, each ray contains all the information necessary to continue processing without auxiliary information which can support arbitrary projections (e.g., perspective, fish-eye)” see also para [0195]; “A slice may be arbitrarily taken along any major projection axis. For example, FIG. 14 illustrates a y-slice shear” ), wherein each of the two slices includes a predetermined column and at least one line (see para [0189]; “As appreciated by those skilled in the art, relative to the rows and columns of an image, a beam in a volume may be defined as a row of voxels along one major coordinate axis (e.g., an x-beam is a row of voxels in the x direction). A slice of a volume is a plane of voxels which is perpendicular to a major axis (e.g., an x-slice is defined as a plane perpendicular to the x axis)”); determining at least one rotation parameter, at least one translation parameter for reducing a line-by-line deviation with respect to the predetermined column, or at least one rotation parameter and at least one translation parameter for reducing a line-by-line deviation with respect to the predetermined column for each of the two slices (see para [0215-0216]; “FIG. 17 illustrates a fourth method for performing an arbitrary three-dimensional (3D) rotation using 3D beam shear decompositions, according to the present invention. By further examination of the product matrix of the consecutive shear matrices used in the beam-slice shear decomposition method described above (i.e., S((y, xz, (c, h)), (z, x, d))S((x, yz, (a, g)), (z, y, b))S(y, xz, (I,f))), the first pair and the last pair of 2D shears can be merged since there is a common beam in each pair. For example, x beam is a common beam of the y-slice and z-slice shears of the first pair. Therefore, the number of shears can be reduced to two by introducing a new definition of a 3D beam shear”……. With reference to FIG. 17, the marked x beam 158 (dark shaded beam) is preferably translated to a new 3D location following the arrows. The lighter shaded beam 158' indicates the intermediate position if the shear decomposition is interpreted as two consecutive 2D slice shears); and correcting the first three-dimensional computed tomography dataset by applying the at least one rotation parameter, the at least one translation parameter, or the at least one rotation parameter and the at least one translation parameter (see para [0173]; “with nearest-neighbor approximation, preferably generates a target image that is essentially indistinguishable from an image generated using traditional methods. when a higher image quality is desired, the method of the present invention can preferably calculate the pixel value at exact grid points. A simple target pixel correction scheme may preferably be introduced to perform this correction” see also para [0190]; “Various methods for performing 3D rotation have been proposed, generally involving a decomposition of the 3D transformation into multiple two-dimensional (2D) or one-dimensional (1D) transformations”).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the invention to incorporate the teachings as taught by Kaufman et al. in order to educe the number of shears (see para [0173]).

Claim(s) 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mielekamp et al.  in view of Nielsen et al. as applied to claims above, and further in view of Suresh et al. (US 20080317310A1).
Regarding claim 9, the rejection of claim 1 is incorporated herein.
Mielekamp et al. in the combination further teach wherein the at least one second three-dimensional computed tomography dataset is reconstructed from a plurality of two-dimensional X-ray projection images recorded with different acquisition geometries from the examination object by the medical X-ray device (para [0002]; “wherein a series of two-dimensional (2D) projection datasets of the object under examination is acquired at various projection angles and a three-dimensional (3D) representation of the object under examination is reconstructed based on the acquired 2D projection datasets”); providing at least one further artifact-reduced image dataset using the at least one second three-dimensional computed tomography dataset, wherein providing includes applying a further method for reducing artifacts (see para [0066]; “In step S4 there is performed a reconstruction procedure. Thereby, a 3D representation of the object under examination is reconstructed based on the acquired 2D projection datasets. The reconstruction procedure may be carried out by arbitrary known algorithm such as filtered back projection algorithms, which are commonly known in the field of 3D image processing. However, also so-called iterative reconstruction procedures may be used, which provide the advantage that clear 3D reconstructions can be obtained even if the 2D projection datasets the reconstruction is based on comprise a comparatively big signal to noise ratio. A big signal to noise ratio typically is existent if the 2D projection datasets are acquired with a small radiation dose”), wherein creating includes segmentation of vessels from the at least one further artifact-reduced image data set (see para [0041]; “the method further comprises a segmentation of the 3D representation in relevant regions, which are supposed to be displayed, and non-relevant regions, which are supposed not to be displayed. This may provide the advantage that a very detailed and structured visualization of the vessel tree of a patient under examination can be obtained. Thereby, regions of the patient's body being outside of the vessel tree can be erased from the 3D representation”), creating a three-dimensional vessel image (see para [0073]; “FIGS. 3a, 3b, 3c and 3d show various images 330a, 330b, 330c and 330d depicting one and the same typical structure of a vessel tree 331 within a body of a patient. The vessel structure 331 is visible with a strong contrast compared to the tissue surrounding the vessel structure 331, because before acquiring a series of 2D X-ray projection datasets at different projection angles, a contrast fluid has been inserted in the vascular system of the patient”). However, the combination of Mielekamp et al. and Nielsen et al. as a whole does not teach as further, but
Suresh teach further comprising: reconstructing at least one second three-dimensional computed tomography dataset, (see para [0018]; “a method may include imaging blood vessels in a human body. A method may include providing a plurality of three-dimensional images of at least a portion of a human body acquired over a period of time to a computer system. A method may include providing a plurality of three-dimensional images of at least a portion of a human body acquired over a period of time to a computer system. The plurality of images may include at least a first image and a second image acquired at different times”); identifying vascular occlusions by applying a method for identifying vascular occlusions to the three-dimensional vessel image (see para [0121]; “In fact, the more images of an ROI obtained at different time periods the more accurate the resulting MIP will be. As CT scanning methods and systems improve so will the amount and quality of data improve. Naturally with this progression, the number of three-dimensional images which may be obtained within a given time frame will increase. The evolution of computed tomography from a device that required over 2 minutes to create a single poor-resolution image slice to one in which multiple slices can be obtained in less than 1 second and images displayed in a variety of presentations (multi-planar and 3-D) has propelled that technique into the forefront in the diagnosis of arterial vascular disease” arterial vascular diseases implies vascular occlusions); creating a plurality of maximum intensity projection images using the three- dimensional vessel image; (see para [0087]; “Current medical imaging workstations include a number of two-dimensional tools such as multiplanar reformatting (MPR), oblique sectioning, and maximum intensity projection (MIP). To help manage the three-dimensional information, state of the art workstations are now beginning to include surface rendering algorithms” see also para [0101]; “To produce MIPs, a viewing angle is chosen to define the projection plane. Parallel rays are then cast from the projection plane through the stack of reconstructed sections that make up the data volume, and the maximum intensity encountered along each ray is placed into the projection plane to construct the MIP. Vessels have higher contrast intensity values than those for soft tissue; therefore, the MIP shows a projected two-dimensional view of the vessels as seen from the center of the projection plane. Since some information is lost in the conversion from three to two dimensions, MIPs can be computed from many viewing angles and shown in a cine loop to convey the three-dimensional anatomy of the vessels”), creating a further evaluation dataset by applying a further method for evaluating a manifestation of the identified vascular occlusions to the maximum intensity projection images; and providing the further evaluation dataset (see para [0121]; “Although explanations of a method to this point include two three-dimensional images obtained at two different time periods, this should be viewed as exemplary only. In fact, the more images of an ROI obtained at different time periods the more accurate the resulting MIP will be. As CT scanning methods and systems improve so will the amount and quality of data improve. Naturally with this progression, the number of three-dimensional images which may be obtained within a given time frame will increase”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the invention to incorporate the teachings as taught by Suresh in order small vessels, which have decreased intensity can become invisible (see para [0018]).
Regarding claim 13, the rejection of claim 9 is incorporated herein.
Mielekamp et al. in the combination further teach wherein the further method for reducing artifacts includes at least one of registering the two-dimensional X-ray projection images to one another, applying a filter for noise reduction, applying a filter for motion correction, or applying a filter for noise reduction and motion correction (see para [0047]; “The processing of the 2D images may comprise applying different coloring, changing the contrast, changing the brightness, applying a feature enhancement procedure, applying an edge enhancement procedure and/or reducing the noise separately for image pixels located within the first region and for image pixels located within the second region”).  

Claim(s) 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mielekamp et al. and Nielsen et al. in view of Suresh et al. as applied in claims above, and further in view of Kaufman et al. 
Regarding claim 10, the rejection of claim 9 is incorporated herein. The combination of Mielekamp et al., Nielsen et al. and Suresh et al. as a whole does not teach as further, but
Kaufman et al. teach wherein the method for reducing artifacts comprises: creating a three-dimensional auxiliary dataset by undersampling the first three- dimensional computed tomography dataset (see Fig. 18, para [0226]; “The first method is undersampling (FIG. 18A), in which rays 160 are cast, from a predefined viewpoint 162, so that the sampling rate at the front of the volume 164 is appropriate for the desired image quality”); determining a slice along each of the two spatial directions of the three- dimensional auxiliary dataset (see Fig. 16-17, para [0515]; “To achieve spatial coherence, a set of rays are grouped together based on a regular 3D spatial partitioning. The group of rays are then processed one grid cell at a time or in parallel on multiple processing elements (PEs) similar too ray tracing of large geometric scenes. The rays consist of a data structure containing a start point, a direction, a partially composited color and opacity, and a final image destination. That is, each ray contains all the information necessary to continue processing without auxiliary information which can support arbitrary projections (e.g., perspective, fish-eye)” see also para [0195]; “A slice may be arbitrarily taken along any major projection axis. For example, FIG. 14 illustrates a y-slice shear” ), wherein each of the two slices includes a predetermined column and at least one line (see para [0189]; “As appreciated by those skilled in the art, relative to the rows and columns of an image, a beam in a volume may be defined as a row of voxels along one major coordinate axis (e.g., an x-beam is a row of voxels in the x direction). A slice of a volume is a plane of voxels which is perpendicular to a major axis (e.g., an x-slice is defined as a plane perpendicular to the x axis)”); determining at least one rotation parameter, at least one translation parameter for reducing a line-by-line deviation with respect to the predetermined column, or at least one rotation parameter and at least one translation parameter for reducing a line-by-line deviation with respect to the predetermined column for each of the two slices (see para [0215-0216]; “FIG. 17 illustrates a fourth method for performing an arbitrary three-dimensional (3D) rotation using 3D beam shear decompositions, according to the present invention. By further examination of the product matrix of the consecutive shear matrices used in the beam-slice shear decomposition method described above (i.e., S((y, xz, (c, h)), (z, x, d))S((x, yz, (a, g)), (z, y, b))S(y, xz, (I,f))), the first pair and the last pair of 2D shears can be merged since there is a common beam in each pair. For example, x beam is a common beam of the y-slice and z-slice shears of the first pair. Therefore, the number of shears can be reduced to two by introducing a new definition of a 3D beam shear”……. With reference to FIG. 17, the marked x beam 158 (dark shaded beam) is preferably translated to a new 3D location following the arrows. The lighter shaded beam 158' indicates the intermediate position if the shear decomposition is interpreted as two consecutive 2D slice shears); and correcting the first three-dimensional computed tomography dataset by applying the at least one rotation parameter, the at least one translation parameter, or the at least one rotation parameter and the at least one translation parameter (see para [0173]; “with nearest-neighbor approximation, preferably generates a target image that is essentially indistinguishable from an image generated using traditional methods. when a higher image quality is desired, the method of the present invention can preferably calculate the pixel value at exact grid points. A simple target pixel correction scheme may preferably be introduced to perform this correction” see also para [0190]; “Various methods for performing 3D rotation have been proposed, generally involving a decomposition of the 3D transformation into multiple two-dimensional (2D) or one-dimensional (1D) transformations”).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the invention to incorporate the teachings as taught by Kaufman et al. in order to reduce the number of shears (see para [0173]).
Regarding claim 11, the rejection of claim 9 is incorporated herein.
Mielekamp et al. in the combination further teach creating a two-dimensional superimposed image; wherein the creation of the two-dimensional superimposed image includes superimposition of the at least one further X-ray projection image and the two- dimensional vessel slice image, the two-dimensional thrombus slice image, or the two- dimensional vessel slice image and the two-dimensional thrombus slice image; and providing the two-dimensional superimposed image (see para [0032-0033]; “the step of combining the displayed 3D image with a display of the 2D image comprises overlaying the displayed 3D image with a display of the 2D image.. It has to be pointed out that apart from an overlay of the 3D image with the 2D image the two images can also be displayed also on the same screen e.g. next to each other or above each other” see also para [0081]; “Thereby, original 2D rotational projections are combined preferably in an overlaying manner with corresponding viewings of a 3D reconstruction. By showing the 2D rotational projections in combination with the 3D reconstruction, 3D vessel information can be compared with the original 2D rotational image information over different rotational angles”).  
Suresh et al. in the combination further teach further comprising: recording at least one further two-dimensional X-ray projection image from the examination object by the medical X-ray device (see para [0139]; “an assessed blockage may be verified using two or more additional images. One or more of the additional images may have been acquired during a different time frame than the first image”); determining a common slice in the first three-dimensional computed tomography dataset and the second three-dimensional computed tomography dataset (see para [0119]; “A portion of a first image of an ROI containing assessed abnormalities may be compared to a corresponding portion of a second image of an ROI. Intensities from the portion of the first image and the portion of the second image may be assessed or compared to one another. Based upon the assessment of the intensities from the two portions one of the portions may be chosen to construct a new reassessed MIP image. This process may be repeated over and over as necessary in order to refine an MIP to overcome abnormalities associated with MIPs constructed from a limited data set (e.g., one three-dimensional image)”), creating a two-dimensional vessel slice image from the three-dimensional vessel image along the common slice (see para [0117]; “The reconstructed sections or slices are obtained from a three-dimensional CT image of at least a portion of a human body. Rays cast through the slices of the three-dimensional image gather the maximum intensity pixel or voxel and construct a MIP. The two-dimensional image may display a map of a portion of a system of lumens in a human body (e.g., blood vessels). The constructed MIP may be a two-dimensional image” see also para [0101]; “therefore, the MIP shows a projected two-dimensional view of the vessels as seen from the center of the projection plane” see also para [0121]; “Although explanations of a method to this point include two three-dimensional images obtained at two different time periods, this should be viewed as exemplary only. In fact, the more images of an ROI obtained at different time periods the more accurate the resulting MIP will be”); creating a two-dimensional thrombus slice image from the three-dimensional thrombus image along the common slice (see para [0122]; “The method may include creating an image of at least a ROI using the resulting MIP. The created image may include a two-dimensional image in which heart blood vessels are highlighted (e.g., showing up as brighter areas relative to surrounding tissue). Traditionally an MIP converts a three-dimensional image into a two-dimensional image” see also para [0135]; “two or more three-dimensional images of at least a portion of the human body may be provided to a computer system. The images may include at least a first image and a second image which are acquired at different time frames. Blockages assessed in a first image may be verified using at least a second image acquired at a different time of the portion of the body”). However, the combination of Mielekamp et al., Nielsen et al. and Suresh et al.as a whole does not teach as further claimed, but
Kaufman et al. teach wherein the common slice extends perpendicularly to the projection direction of the at least one further two-dimensional X-ray projection image (see para [0029]; “A projection direction and a face of the volume dataset is selected which is most perpendicular to the projection direction. The volume dataset is divided along the projection direction into a plurality of slices which are parallel to the face. The plurality of slices include a first slice having at least one voxel associated with the face. A two dimensional (2D) array of rays is initialized on the selected face with any distant light source energy. Each of the rays has a path parallel to the projection direction and ray data associated therewith. The first slice is assigned as a current slice” see also para [0189]; “A slice of a volume is a plane of voxels which is perpendicular to a major axis (e.g., an x-slice is defined as a plane perpendicular to the x axis)”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the invention to incorporate the teachings as taught by Kaufman et al. in order the coordinate system flip and the geometry rotate (see para [0029]).
Regarding claim 12, the rejection of claim 11 is incorporated herein.
Mielekamp et al. in the combination further teach wherein the determination of the common slice in the first three-dimensional computed tomography dataset and the second three-dimensional computed tomography dataset includes registration, wherein the first three-dimensional computed tomography dataset and the second three-dimensional computed tomography dataset are registered to one another, to the at least one further two-dimensional X-ray projection image, or to one another and to the at least one further two-dimensional X-ray projection image ( see para [0068]; “In step S6 an image registration is carried out. Thereby, one of the generated 2D images, which has been obtained at the same viewing angle as a forthcoming display of the 3D representation of the object, is aligned with the corresponding 3D image” see also para [0032]; “According to a further embodiment of the invention the step of combining the displayed 3D image with a display of the 2D image comprises overlaying the displayed 3D image with a display of the 2D image”). 
 
Claim(s) 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mielekamp et al. and Nielsen et al. in view of Suresh et al. as applied in claims above, and further in view of Schmitt et al. (US 20070242866 A1).
Regarding claim 14, the rejection of claim 9 is incorporated herein.
Suresh eta al.in the combination further teaches wherein a phase of a perfusion is assigned to each of the second three-dimensional computed tomography datasets (see para [0109]; “If there is a perfusion difference, however, MIP is sensitive in the depiction of the aortic dissection, but the width of the channel with the higher CT numbers (usually the true channel) will usually be overestimated”). However, the combination of Mielekamp et al., Nielsen et al. and Suresh et al. does not teach as further claimed, but
Schmitt et al. teach wherein a plurality of second three-dimensional computed tomography datasets are recorded in temporal succession (see para [0019]; “According to a preferred embodiment of the invention, data of two to seven 3D volume data sets acquired in temporal succession are used to form a filtered volume data set. Given the use of three temporally successive volume data sets, the filtered volume data set contains portions from the first volume data set, the second volume data set acquired after the first volume data set and the third volume data set acquired after the second volume data set”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the invention to incorporate the teachings as taught by in order to allow the temporal resolution in the reconstructed images to be improved (see para [0019]).
Regarding claim 15, the rejection of claim 14 is incorporated herein.
Suresh in the combination further teach wherein the creation of the three-dimensional vessel image includes the assignment of an image value to each of the vessels in the three- dimensional vessel image, (see para [0155]; “Reducing the resolution of one or more portions of a created image may reduce the amount of data associated with the image. Reducing the resolution of portions of a created image may not reduce the value of the created image to a user or client. Portions of the created image of which the resolution is reduced may be selected so as not to reduce the value of the image”), wherein the image values are determined by the phases of the plurality of second three-dimensional computed tomography datasets (see para [0158]; “a computer system may decide which portions of a created image to reduce the resolution for. Similarly the user or system may select one or more portions of an image from different phases”). 
Regarding claim 16, the rejection of claim 14 is incorporated herein.
Schmitt et al. in the combination further teach wherein the further method for reducing artifacts includes creation of at least one three-dimensional difference image data set; wherein, to create the difference image data set, a three-dimensional mask image is subtracted from at least one of the pluralities of second three-dimensional computed tomography datasets (see para [0056]; “The filters shown in FIG. 4 can also be understood as masks. Given the filter or the mask 41, the entire filter, meaning that the entire volume data set to which this filter 1 is applied, is used for the filtered three-dimensional volume data set. Given the zero filter 42, the volume data set multiplied with this zero filter is not used at all. This means that a volume data set multiplied with this zero filter or, respectively, with this mask does not contribute at all to the filtered volume data set. The mask 43 shows a filter given which the data of a volume data set up to a radial distance from the center are not used while the data of the volume data set beyond this predetermined distance contribute to the filtered volume data set” see also para [0060]; “In contrast to the filter model shown in FIG. 6, k-space data points are not taken into account or, respectively, are removed. This can be taken into account in the data acquisition when the filtering is selected”).  

Claim(s) 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mielekamp et al. and Nielsen et al. in view of Suresh et al. as applied in claims above, and further in view of Choi.
Regarding claim 17, the rejection of claim 9 is incorporated herein. The combination of Mielekamp et al., Nielsen et al. and Suresh et al. as a whole does not teach as further claimed, but
Choi teach wherein the identification of the vascular occlusions in the three-dimensional vessel image is based on artificial intelligence (see para [0008]; “The method includes applying artificial intelligence algorithms to the determined features to determine if the disease is present in the vasculature”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the invention to incorporate the teachings as taught by Choi in order to determine if the disease is present in the vasculature based on vascular features (see para [0128]).
Regarding claim 18, the rejection of claim 9 is incorporated herein. 
Choi in the combination further teach wherein creating the evaluation dataset is based on artificial intelligence (see para [0069]; “Artificial intelligence algorithms are then applied to detect, predict, diagnose, determine prognosis, monitor, or stage disease. The artificial intelligence algorithms may include but are not limited to machine learning algorithms. The disease may be cancer, stroke, transient ischemic attack, diabetes, atherosclerosis, hypertensive heart disease, aneurysms, peripheral artery disease, pulmonary embolisms, or vascular dementia”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/            Examiner, Art Unit 2668    

/VU LE/            Supervisory Patent Examiner, Art Unit 2668